Citation Nr: 1437311	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  14-29 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability, to include as due to the service-connected left knee disability.

(The issues of entitlement to an increased evaluation for Osgood-Schlatter's disease of the left knee and entitlement to a total disability rating for individual unemployability are addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1976 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of August 2006, which denied the claim for service connection for a right knee disability.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issues of entitlement to service connection for left hip pain, back pain, right elbow injury, and left shoulder injury, as secondary to the service-connected left knee disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In an August 2014 brief, the Veteran's representative indicated that the Veteran's right knee disability, diagnosed as Osgood-Schlatter's disease of the right knee, may be related to his service-connected left knee disability.  The Board observes that there are no VA examinations with nexus opinions on file with respect to the issue of entitlement to service connection for a right knee disability, to include whether this disability is due to the Veteran's service-connected left knee disability.  

Under the duty to assist, a VA examination with a nexus opinion is necessary to determine whether any current right knee disability is related to the Veteran's active duty service or to his left knee disability.  While on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include recent VA treatment records.

2. After the above development has been completed to 
the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of any current right knee disability.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  

The examiner is asked to:

(a) Determine whether the Veteran has a current diagnosed right knee disability, to include Osgood-Schlatter's disease of the right knee.

(b) Provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's current right knee disability is etiologically related to the Veteran's active service.  

(c) Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's right knee disability was caused or aggravated by his service-connected left knee disability.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  All tests and studies deemed necessary should be conducted, to include x-ray imaging.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

3.   After completion of the above requested development, and 
any other development deemed warranted by the record, the RO should adjudicate the claim in light of all pertinent evidence.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the opportunity to provide written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



